Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-7 are currently pending.

Response to Amendment
The amendment filed October 13, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed July 13, 2022 has been entered. 
Claims 1-6, 8-13, and 15-19 are maintained in rejection despite Applicant’s arguments/amendments.

Drawings
Figs. 1A-1D, 2A, 2B, and 4A are objected to for using grayscale images instead of black and white line drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
Claims 1-2, 6, 8-9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107901938 A, provided with translation).
Regarding claim 1, Liu teaches (Fig. 1-3 and 10): A system comprising: a railcar (para. 0002); and a metal (aluminum) reinforcing cover plate (2-2)(Fig. 3) welded to and abutting the railcar (para. 0040, lines 347-348) for reinforcing a component (bolster) of the railcar, the metal reinforcing cover plate (2-2) comprising: 5a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section 10is coupled at the first end of the second section to the first end of the first section (annotated Fig. 3 below) and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below), the metal reinforcing cover plate (2-2) is welded to the railcar along the outer perimeter of the first section and the outer perimeter of the second section (para. 0037, lines 309-312; para. 0042, lines 406-406; para. 0043, lines 428-429), the metal reinforcing cover plate is not welded to the railcar along the hole in the first section (Fig. 3 and 10). 
Regarding the claim language that “the metal reinforcing cover plate is not welded to the railcar along the hole in the first section to reduce stress transfer at the first end”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Further, the structure of Liu’s traction beam could enable other means of connection that would reduce stress transfer and not require welding (i.e. bolting, screwing). 
Regarding claim 2, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape.
Regarding claim 6, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal reinforcing cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below).
Regarding claim 8, Liu teaches (Fig. 1-3): A method comprising: forming a metal reinforcing cover plate (2-2) for reinforcing a component of a railcar comprising: a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and 10the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section is coupled at the first end of the second section to the first end of the first section (annotated Fig. 3 below) and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below); and welding the metal reinforcing cover plate (2-2) to a railcar along the outer perimeter of the first section and the outer perimeter of the second section (para. 0037, lines 309-312; para. 0042, lines 406-406; para. 0043, lines 428-429) but not along the hole in the first section (Fig. 3 and 10). 
Regarding the claim language that “the metal reinforcing cover plate is not welded to the railcar along the hole in the first section to reduce stress transfer at the first end”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Further, the structure of Liu’s traction beam could enable other means of connection that would reduce stress transfer and not require welding (i.e. bolting, screwing). 
Regarding claim 9, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape.
Regarding claim 13, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal reinforcing cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below).

    PNG
    media_image1.png
    825
    988
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Zhang et al. (CN 106828516 A, provided with translation).
Regarding claim 3, Liu teaches the elements of claim 2, as stated above. Liu further teaches does not explicitly teach that the hole is circular in shape.
However, Zhang teaches (Fig. 1-2 and 4): a metal reinforcing cover plate (122) with a hole that is circular in shape (Fig. 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to change the long weight-reducing hole to a circular shape, as taught by Zhang, to increase the stiffness of the cover plate or to receive a pin for mounting a vehicle body.
Regarding claim 4, Liu teaches the elements of claim 1, as stated above. Liu further teaches (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below).
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end.
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151).
Regarding claim 5, Liu and Zhang teach the elements of claim 4, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).
Regarding claim 10, Liu teaches the elements of claim 9, as stated above. Liu further teaches does not explicitly teach that the hole is circular in shape.
However, Zhang teaches (Fig. 1-2 and 4): a metal reinforcing cover plate (122) with a hole that is circular in shape (Fig. 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to change the long weight-reducing hole to a circular shape, as taught by Zhang, to increase the stiffness of the cover plate or to receive a pin for mounting a vehicle body.
Regarding claim 11, Liu teaches the elements of claim 8, as stated above. Liu further teaches (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below).
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end.
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151).
Regarding claim 12, Liu and Zhang teach the elements of claim 11, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Wang et al. (US 11,046,336 B2).
Regarding claim 15, Liu teaches (Fig. 1-3 and 10): A railcar (para. 0002) comprising: a side sill (Fig. 10); and a metal (aluminum) reinforcing cover plate (2-2) for reinforcing a component (bogie; Fig. 10) of the railcar comprising: a first section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the outer perimeter comprising a termination end (annotated Fig. 3 below), wherein: the termination end is generally opposite the first end (annotated Fig. 3 below); and the first section defines a hole (annotated Fig. 3 below); and a second section (annotated Fig. 3 below) comprising a first end (annotated Fig. 3 below) and an outer perimeter (annotated Fig. 3 below), the second section is coupled at the first end of the second section to the first end of the first section and extends from the first end of the first section in a direction generally opposite the termination end of the first section (annotated Fig. 3 below).
Regarding the claim language that “the metal reinforcing cover plate is not welded to the side sill alone the hole in the first section to reduce stress transfer at the first end”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Further, the structure of Liu’s traction beam could enable other means of connection that would reduce stress transfer and not require welding (i.e. bolting, screwing). 
Liu does not explicitly teach that the metal reinforcing cover plate is welded to and abuts the side sill along the outer perimeter of the first section and the outer perimeter of the second section. 
However, Wang teaches (Fig. 1-3): a metal reinforcing cover plate (15) that is welded to and abuts side sills (20) along the outer perimeter of a first section and the outer perimeter of a second section (col. 6, line 54-57).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to weld the metal reinforcing cover plate at its outer perimeters to the side sills of the vehicle, as taught by Wang, to improve the structural rigidity of the vehicle underframe.
Regarding claim 16, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a perimeter of the hole (annotated Fig. 3 below) is curved in shape.
Regarding claim 19, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a thickness of the metal reinforcing cover plate is less than a length measured from the first end of the first section to the termination end of the first section (annotated Fig. 3 below).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 107901938 A, provided with translation), in view of Wang et al. (US 11,046,336 B2) and Zhang et al. (CN 106828516 A, provided with translation).
Regarding claim 17, Liu and Wang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): (Fig. 1-3): the first section (annotated Fig. 3 below) comprises: a third section (annotated Fig. 3 below) comprising the first end (annotated Fig. 3 below), a second end (annotated Fig. 3 below), the second end generally opposite the first end (annotated Fig. 3 below); and a fourth section (annotated Fig. 3 below) comprising a third end (annotated Fig. 3 below) and the termination end (annotated Fig. 3 below), the fourth section coupled at the third end of the forth section to the second end of the third section (annotated Fig. 3 below) and extending from the second end of the third section in a direction generally opposite the first end of the third section (annotated Fig. 3 below), the termination end comprising a rounded termination (annotated Fig. 3 below).
Liu does not explicitly teach that the third section comprises a taper, wherein the taper is between the first end and the second end.
However, Zhang teaches (Fig. 3): A cover plate (Fig. 3) with a third section (112) comprising a taper, wherein the taper is between the first end and the second end.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liu to modify the third section to comprise a taper between the first end and the second end, as taught by Zhang, to ensure that “the overall rigidity of the underframe is not reduced, so that the vehicle has a greater bearing capacity” (para. 0017, lines 148-151).
Regarding claim 18, Liu, Wang, and Zhang teach the elements of claim 15, as stated above. Liu further teaches (Fig. 1-3): a portion of the hole is located within the fourth section (annotated Fig. 3 below).

    PNG
    media_image2.png
    825
    988
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Figures 1A-1D, 2A, 2B, and 4A include cross hatch and other patterns to differentiate particular portions of the illustrations, but the cross hatch and other patterns comprise black lines”. 
The examiner disagrees and responds that Figs. 1A-1D, 2A, 2B, and 4A comprise grayscale images. Grayscale images are unclear because it can be difficult for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to distinguish the bounds of components which the Figures are illustrating. 
Applicant argues that “While Liu may disclose a railcar with metal components some of which may include various openings, Liu does not disclose the particular configuration recited in claim 1: the cover plate is a metal reinforcing cover plate that abuts the railcar and the opening in the cover plate reduces stress transfer at the first end”. 
The examiner responds that this claim language was not presented with the previous set of claims, and will be examined in the current Office Action. 
Applicant argues that “although the traction beam lower cover plate 2-2 disclosed in Liu is labelled a "cover plate," it does not constitute a reinforcing cover plate as recited in claim 1”.
The examiner responds that this claim language was not presented with the previous set of claims, and will be examined in the current Office Action. Additionally, the lower cover plate 2-2 can be broadly construed as a “reinforcing cover plate”, since it’s a structural component that strengthens the traction beam. 
Applicant argues that “There is no disclosure in Liu that the openings in traction beam lower cover plate 2-2 reduce stress transfer, as recited in amended claim 1”
The examiner responds that this claim language was not presented with the previous set of claims. Liu teaches openings (annotated Fig. 3 below) in the traction beam lower cover plate, and it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). 

    PNG
    media_image3.png
    825
    988
    media_image3.png
    Greyscale


Allowable Subject Matter
 Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7 and 20, the prior art fails to teach that a flexible seal is provided around the perimeter of the hole. While the primary reference Liu teaches (Fig. 3): a weight-reducing hole (annotated Fig. 3 below) that may be interpreted as the hole of the present application, the examiner finds no obvious reason to modify the hole such that a flexible seal is provided around the perimeter of the hole. Such a modification would require improper hindsight reasoning.
While another reference Liu et al. (US 9,682,715 B2) teaches (Fig. 7): A mounting opening (13) between the top panel (21) and the floorboard (12) of the passenger compartment with a rubber sealing ring for better sealing, so as to improve sound-insulation and noise reduction (col. 3, line 63 — col. 4, line 3), Liu does not explicitly teach that the rubber sealing is provided around a perimeter of a hole that is located in a first section of a metal reinforcing cover plate.
Regarding claims 14, the prior art fails to teach the method of applying caulking around the perimeter of the hole. While the primary reference Liu teaches (Fig. 3): a weight-reducing hole (annotated Fig. 3 below) that may be interpreted as the hole of the present application, the examiner finds no obvious reason to include the method of applying caulking around the perimeter of the hole. Such a modification would require improper hindsight reasoning.
While another reference Liu et al. (US 9,682,715 B2) teaches (Fig. 7): A mounting opening (13) between the top panel (21) and the floorboard (12) of the passenger compartment with a rubber sealing ring for better sealing, so as to improve sound-insulation and noise reduction (col. 3, line 63 — col. 4, line 3), Liu does not explicitly teach the method of applying caulking around a perimeter of a hole that is located in a first section of a metal reinforcing cover plate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617